Title: To James Madison from Charles Willing Byrd (Abstract), 15 March 1805
From: Byrd, Charles Willing
To: Madison, James


15 March 1805, “Near Manchester, Ohio.” “Mr. Michael Baldwin of Chilicothe, who lately held the appointment of District Attorney for the District of Ohio, is an applicant for the office of Marshal of our District, now vacant by the resignation of Major Zeigler. I should be deficient in justice to Mr. Baldwin, as well as to the Court over which I have the honor to preside, if I did not avail myself of the present occasion to testify to the merit of this Gentleman. His ability as an officer of Government, his demeanour as a man, and his talents as a Lawyer, have deservedly attached to his name much popularity and esteem. He has communicated to me his intention of declining the practice of the law in the event of his succeeding in this application.
“I have the more pleasure in addressing to you this letter of recommendation, because it affords me another opportunity of repeating the assurances of high consideration and regard which I entertain for yourself and for Mr. Jefferson.”
